Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 11,145,216. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application is merely broader version of claim 1 of patent ‘216 and no further additional subject matter is present. Rest of the claims are also substantially similar or duplicate. Examiner recommends filing a terminal disclaimer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-3, 7-11, 13-14, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cepuran et al. (US Publication No. 2010/0235395 A1) in view of Nicholas et al. (US 8819541 B2)

In regards to claim 2, Cepuran teaches, A learning content management system comprising: (See abstract)
one or more processing devices; (See paragraph 78, “programmable computers each comprising at least one processor”)
non-transitory computer readable media that stores executable instructions, which, when executed by the one or more processing devices, are configured to cause the one or more processing devices to perform operations comprising: (See paragraph 25)
providing a first interface configured to receive learning content; (See fig. 11-12 and paragraphs 157, 160-162, where user may input variety of information on artifact)
receiving learning content via the first interface and storing the received learning content in computer readable memory; (See figs. 11-12 and paragraph 161, where description about the artifact may be inputted by the user and get saved (save button in fig. 12). Also see paragraph 91, where data storage system is taught which stores artifacts in association with electronic portfolios)
providing a second interface configured to receive a framework definition, wherein the framework definition defines at least an order of presentation to a learner with respect to learning content; (See Figs 35 and 36, where user can modify order of the presentation in fig. 36)
receiving, independently of the received learning content, a first framework definition via the second interface and storing the received first framework definition in computer readable memory, wherein the first framework definition specifies a first presentation flow; receiving a second framework definition via the second interface and storing the received second framework definition in computer readable memory, wherein the second framework definition specifies a second presentation flow; (See Fig. 36, which recites, “Use the drop-down menus to edit an item, change it’s position or remove it from the presentation”. See fig. 35, which has ‘save’ button to save the presentation, which would result in storing presentation into a memory for future use. See paragraph 91, where data storage system is taught which stores presentations in association with electronic portfolios)
providing a third interface configured to receive a style definition, wherein the style definition defines an appearance format of learning content, and wherein the third interface enables a plurality of style definitions to be defined, including at least a first style definition and a second style definition; (See Figs 38-39 and paragraph 196, which teaches user interface where user may select a theme of the presentation wherein plurality of selectable themes is displayed)
receiving, independently of at least a portion of the received learning content, the first style definition via the third interface and storing the received first style definition in computer readable memory, wherein the first style definition defines an appearance format for a display having a first display capability; (“display capability” is merely non-functional descriptive term describing first display. Any display has its own “capability” and claim does not further elaborate what exactly is “capability” of the first display. Thus, any type of device that can present presentation with selected theme of Cepuran can read on this claim language. See Figs 38-39 and paragraphs 196 and 198, where use may select desired theme by pressing ‘select’ button in fig. 38 or ‘set as default’ button in fig. 39. See fig. 35, which has ‘save’ button to save the presentation, which would result in storing presentation with chosen theme into a memory for future use/view. See paragraph 91, where data storage system is taught which stores presentations in association with electronic portfolios)
receiving a first publishing instruction via a fourth interface; (See figs. 26-27, where user may click ‘new collection’ button in fig. 26 to proceed to fig. 27, which displays an interface where user may input information to publish a new collection)
at least partly in response to the received first publishing instruction: accessing from computer readable memory the received learning content, the received first framework definition, and the received first style definition; and (See figs. 27-30 and paragraph 189, where user can click ‘save’ button in fig. 27 to add items in new collection. See figs. 29-30, where user may select which digital items (artifacts, presentations, reflections, etc.) to add to the collection. Looking at fig. 30, previously saved or created digital items are loaded from the data storage for user to select).
providing a first published learning document comprising the learning content rendered using the first framework definition for a device having the first display capability, wherein providing the first published learning document comprising the learning content rendered using the first framework definition for the device having the first display capability …(See Fig. 32, where provided published collection comprises artifact added by the user, where artifact contains presentation that has received framework definition (presentation order) and protocol (rubric) in a particular theme.)
	Cepuran does not specifically teach, saving space or enabling the device having the first display capability to display the … document by converting at least one content item format.
Nicholas further teaches, saving space or enabling the device having the first display capability to display the … document by converting at least one content item format. (See abstract, fig. 3, 13-14, col. 9, lines 6-32, method that converts the digital typesetting documents used in publishing to a device-specific format for electronic publishing. A "smart file and device-specific application" approach maintains the "look and feel" (design) of the source document used for print publication while typesetting for a specific device…A rendering 310 of a desktop publishing binary file is shown. Binary application files are the computer files used by desktop publishing applications such as Adobe InDesign.RTM. or QuarkXPress.RTM. to digitally design, compose, and output the exact appearance of the final printed material, such as a book. The computer transforms the binary application file into the smart file 320. The combination of a "smart file" 320 and "device-specific application" 330 produces a rendered result 335 on a visual display device 340 that is device-specific (e.g., the Apple iPhone.RTM. or Amazon Kindle.RTM.) and maintains the look and feel of the rendering 310 of the binary application file used to make printed books because the metadata is maintained and adapted…also see fig. 5, col. 10, lines 59-60)
	Therefore, it would have been obvious by person of ordinary skilled in the art at the time the invention was made to modify the system of Cepuran to comprise system further taught by Nicholas because it provides efficient display of documents in any type of devices with a screen, thus improving user viewing experience.


	In regards to claim 3, Cepuran-Nicholas teaches the system as defined in claim 2, wherein the first display capability relates to a physical property of the first display. (As described above, claim 2 is silent with respect to any specific function that is performed due to device having a specific “display capability”. It merely describes that a display has “display capability” and nothing more. Claim 3 appears to further clarify what display capability is, but physical property of the display is inherent feature which all types of display has. See Cepuran paragraph 78, list of types of devices that has a display with inherent display capabilities and physical property of the display (i.e. screen dimension, measurement, size, etc.). Also see Nicholas fig. 3)

In regards to claim 7, Cepuran-Nicholas teaches the system as defined in claim 2, wherein the third interface comprises a hierarchal menu comprising resources and links to frameworks. (See fig. 38, user can select link or button “Content / Layout” to go to that particular UI, and underneath the currently selected main menu “Theme” (i.e. from properties, content/layout, banner, theme) lists resources such as plurality of theme selection.)

In regards to claim 8, Cepuran-Nicholas teaches the system as defined in claim 2, wherein the third interface enables a style to be specified for a mobile device and a style to be specified for a printable document. (See paragraph 78, programmable computers include mobile devices (For example, some embodiments may be implemented in computer systems and computer programs, which may be stored on a physical computer readable medium, executable on programmable computers each comprising at least one processor). Other list of programmable computers include, personal computers, laptops, netbook computers, personal data assistants (PDA), cell phones, smart phones, gaming devices, wherein displaying documents via such device are printable document formats. Also see Nicholas fig. 5, col. 10, lines 59-60, col. 2, lines 18-37, printable documents can be displayed via any type of devices)

In regards to claim 9, Cepuran-Nicholas teaches the system as defined in claim 2, wherein converting at least one content item from a first format to a second format comprises converting at least one content item from a first file type to a second file type. (See Nicholas col. 5, line 62 thru col. 6, line13, converting to PDF format. Also see col. 15, line 30 thru col. 16, line 19)

In regards to claim 10, Cepuran-Nicholas teaches the system as defined in claim 2, wherein converting at least one content item from a first format to a second format comprises converting at least an image format of at least one content item. (See Nicholas col. 15, line 61 thru col. 16, line 20, the application 1100 is composed of extensible markup language (XML) used to define and structure the data 1110, which includes the main text content 1120 (in a smart file 900) and other optional secondary content 1130. Secondary content includes cover art 1131, figures 1132, footnotes 1133, references 1134, and other media content 1135 such as table of contents, list of figures, graphs, drawings, photos, audio, videos, glossary, index, answers to questions etc. These optional data can be stored as individual data files (e.g., PNG or JPEG files for artwork; MP3 files for audio, etc.) or as additional smart documents (e.g., PDFs) with multiple pages.)

In regards to claim 11, Cepuran-Nicholas teaches the system as defined in claim 2, wherein converting at least one content item from a first format to a second format comprises converting at least an audio format of at least one content item. (See Nicholas col. 15, line 61 thru col. 16, line 20, the application 1100 is composed of extensible markup language (XML) used to define and structure the data 1110, which includes the main text content 1120 (in a smart file 900) and other optional secondary content 1130. Secondary content includes cover art 1131, figures 1132, footnotes 1133, references 1134, and other media content 1135 such as table of contents, list of figures, graphs, drawings, photos, audio, videos, glossary, index, answers to questions etc. These optional data can be stored as individual data files (e.g., PNG or JPEG files for artwork; MP3 files for audio, etc.) or as additional smart documents (e.g., PDFs) with multiple pages.)

Claim 13 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 18 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 9, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 10, therefore, it is rejected under similar rationale as set forth above.

Claim 21 is similar in scope to claim 11, therefore, it is rejected under similar rationale as set forth above.



Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cepuran et al. (US Publication No. 2010/0235395 A1) in view of Nicholas et al. (US 8819541 B2), and further in view of Howarter et al. (US 20100154021 A1)


In regards to claim 4, Cepuran-Nicholas teaches the system as defined in claim 2.
Cepuran teaches first published learning document however does not specifically teach, the operations further comprising providing a target device menu for display, the target device menu including at least: a device type having the first display capability, and a device type having a second display capability, wherein the device having the second display capability has a different display resolution than the device having the first display capability, wherein the […file] is configured to be displayed in accordance with a selected target device. 
Howarter further teaches, the operations further comprising providing a target device menu for display, the target device menu including at least: a device type having the first display capability, and a device type having a second display capability, wherein the device having the second display capability has a different display resolution than the device having the first display capability, wherein the […file] is configured to be displayed in accordance with a selected target device. (See figs. 4-5, FIG. 4 depicts an embodiment of a user interface for transferring a media content file from a digital video recorder to a mobile device in accordance with the illustrative embodiments. In the depicted embodiment, a user may request that a remaining portion of a partially viewed media content file, e.g., one that was currently being played on display unit 120, be transferred/pushed to mobile device 130. For example, in some embodiments, user interface 400 may display a list 402 of a plurality of devices pre-configured to receive data. Also see fig. 1, paragraph 12-15, different display devices with different display capability/resolution. Lastly see paragraph 25, Additionally, in some embodiments, depending on a selected transfer device, request handler module 206 may convert and/or format the remaining portion of the partially viewed media content file into a suitable and/or preferred file format and/or size)
	Therefore, it would have been obvious by person of ordinary skilled in the art at the time the invention was made to modify the system of Cepuran-Nicholas to comprise system further taught by Howarter because being able to directly choose which external device user wishes to send file to simplifies the sharing process as well as improve user convenience.


Claim 15 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.



Claims 5-6 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cepuran et al. (US Publication No. 2010/0235395 A1) in view of Nicholas et al. (US 8819541 B2), and further in view of Aymeloglu et al. (US 20100070897 A1)


In regards to claim 5, Cepuran-Nicholas teaches the system as defined in claim 2, wherein the learning content management system comprises a multi-tenant Internet-based server system that enables multiple entities to utilize the learning content management system, and wherein a given entity is provided a private, secure space inaccessible to other entities provided access to the system, and certain resources are public and shared and are available to all entities or a plurality of selected entities that utilize the learning content management system. 
Cepuran-Nicholas does not specifically teach, wherein the … content management system comprises a multi-tenant Internet-based server system that enables multiple entities to utilize the … content management system, and wherein a given entity is provided a private, secure space inaccessible to other entities provided access to the system, and certain resources are public and shared and are available to all entities or a plurality of selected entities that utilize the … content management system.
Aymeloglu further teaches, wherein the … content management system comprises a multi-tenant Internet-based server system that enables multiple entities to utilize the … content management system, and wherein a given entity is provided a private, secure space inaccessible to other entities provided access to the system, and certain resources are public and shared and are available to all entities or a plurality of selected entities that utilize the … content management system. (See figs. 4-6, paragraph 84, Network link 620 typically provides data communication through one or more networks to other data devices. For example, network link 620 may provide a connection through local network 622 to a host computer 624 or to data equipment operated by an Internet Service Provider (ISP) 626. ISP 626 in turn provides data communication services through the world wide packet data communication network now commonly referred to as the "Internet" 628. Local network 622 and Internet 628 both use electrical, electromagnetic or optical signals that carry digital data streams…paragraphs 71-72, the access control interface may only allow a user to designate the currently open document as public or private. In other embodiments, the access control interface may allow a user to set the access control level for a document to one of a variety of access control levels. Each access control level may permit or prohibit various levels of document access to different users or user groups. The various levels of document access may include, for example, permissions to read, write, or modify the document, as well as permissions to be aware that the document exists… For example, an access control interface may feature a pull-down menu listing access control levels of "Public," meaning that the document may be accessed by all users, "Restricted to Group," meaning that the document may only be accessed by the user's group, and "Restricted to User," meaning that the document may only be accessed by the user… Access control levels may be built-in to the application, or they may be configured on a server and then imported into the application. Data indicating access control levels for a document may be stored as metadata within the document, as metadata on a server at which the document is stored, or as metadata in a file system. Lastly see paragraph 67, access control interface 440)
	Therefore, it would have been obvious by person of ordinary skilled in the art at the time the invention was made to modify the system of Cepuran-Nicholas to comprise system further taught by Aymeloglu because being able to select which items to share and to whom allows flexibility for the user attempting to share the item and improve collaboration between users. 


In regards to claim 6, Cepuran-Nicholas teaches the system as defined in claim 2.
Cepuran-Nicholas does not specifically teach, wherein the … content management system comprises a multi-tenant Internet-based server system that enables multiple entities to utilize the … content management system, and wherein a given entity is provided a private, secure space inaccessible to other entities provided access to the system, and certain resources are public and shared and are available to all entities or a plurality of selected entities that utilize the … content management system, where the system enables a given entity to specify which resources of the given entity are public and which resources of the given entity are private. 
Aymeloglu further teaches, wherein the … content management system comprises a multi-tenant Internet-based server system that enables multiple entities to utilize the … content management system, and wherein a given entity is provided a private, secure space inaccessible to other entities provided access to the system, and certain resources are public and shared and are available to all entities or a plurality of selected entities that utilize the … content management system, where the system enables a given entity to specify which resources of the given entity are public and which resources of the given entity are private. (See figs. 4-6, paragraph 84, Network link 620 typically provides data communication through one or more networks to other data devices. For example, network link 620 may provide a connection through local network 622 to a host computer 624 or to data equipment operated by an Internet Service Provider (ISP) 626. ISP 626 in turn provides data communication services through the world wide packet data communication network now commonly referred to as the "Internet" 628. Local network 622 and Internet 628 both use electrical, electromagnetic or optical signals that carry digital data streams…paragraphs 71-72, the access control interface may only allow a user to designate the currently open document as public or private. In other embodiments, the access control interface may allow a user to set the access control level for a document to one of a variety of access control levels. Each access control level may permit or prohibit various levels of document access to different users or user groups. The various levels of document access may include, for example, permissions to read, write, or modify the document, as well as permissions to be aware that the document exists… For example, an access control interface may feature a pull-down menu listing access control levels of "Public," meaning that the document may be accessed by all users, "Restricted to Group," meaning that the document may only be accessed by the user's group, and "Restricted to User," meaning that the document may only be accessed by the user… Access control levels may be built-in to the application, or they may be configured on a server and then imported into the application. Data indicating access control levels for a document may be stored as metadata within the document, as metadata on a server at which the document is stored, or as metadata in a file system. Lastly see paragraph 67, access control interface 440)
	Therefore, it would have been obvious by person of ordinary skilled in the art at the time the invention was made to modify the system of Cepuran-Nicholas to comprise system further taught by Aymeloglu because being able to select which items to share and to whom allows flexibility for the user attempting to share the item and improve collaboration between users. 

Claim 16 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.


Claim 17 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.



Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cepuran et al. (US Publication No. 2010/0235395 A1) in view of Nicholas et al. (US 8819541 B2), and further in view of Xu et al. (US 20120130717 A1)


In regards to claim 12, Cepuran-Nicholas teaches the system as defined in claim 2.
Cepuran-Nicholas does not specifically teach, the operations further comprising: providing a user interface enabling a user to select at least an avatar face and an audio track; and generating a user selected animated avatar whose lips and/or body motions are synchronized with a user selected audio track.
Xu further teaches, the operations further comprising: providing a user interface enabling a user to select at least an avatar face and an audio track; and generating a user selected animated avatar whose lips and/or body motions are synchronized with a user selected audio track. (See abstract, figs. 1-8, and paragraphs 21, 37-42, 56, 63, the animated model analyzes relationships between speech and motion of upper body parts. The speech may be text, live speech, or recorded speech that is synchronized with motion of the upper body parts. The upper body parts include a head, a full face, and shoulders… The first phase is to create a personalized avatar comprising an animated representation of an individual 202. The avatar application 116 receives input of frontal view images of individual users… The third phase is to provide an animated synthesis based on speech input by applying the animated models 206. If the speech input is text, the avatar application 116 performs a text-to-speech synthesis, converting the text into speech. Next, the avatar application 116 identifies motion trajectories for the different body parts from the set of probabilistic motions in response to the speech input. )
	Therefore, it would have been obvious by person of ordinary skilled in the art at the time the invention was made to modify the system of Cepuran-Nicholas to comprise system further taught by Xu because usage of avatar can improve social networking as well as collaboration when sharing documents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177